539 So. 2d 1179 (1989)
Alfred Raymond GAGNON, Appellant,
v.
Lois GAGNON, Appellee.
No. 88-1252.
District Court of Appeal of Florida, First District.
March 16, 1989.
R. Baker King, Jacksonville, for appellant.
C. Edward Rich, Jacksonville, for appellee.
SHIVERS, Judge.
Appellant/husband appeals from an order directing him to pay $6,000 of the more than $13,000 in attorney's fees requested by appellee/wife in the parties' dissolution of marriage proceedings. We affirm the trial court's decision to hold husband responsible for at least some portion of wife's attorney's fees, finding the award to have been properly based both on the parties' disparate abilities to pay, Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980), and on the unnecessary expenditure of attorney time caused by husband's behavior. Chaachou v. Chaachou, 135 So. 2d 206 (Fla. 1961). See also Yablon v. Yablon, 511 So. 2d 400 (Fla. 4th DCA 1987). We reverse and remand, however, for a redetermination of the amount of fees to be awarded. As in Manuel v. Manuel, 498 So. 2d 1369 (Fla. 1st DCA 1986), the trial court's order fails to include specific findings regarding hourly rate, number of hours reasonably expended, and the appropriateness of reduction or enhancement factors, as set out in Florida Patients Compensation Fund v. Rowe, 472 So. 2d 1145 (Fla. 1985) or, as applies to this particular case, what portion of the wife's attorney's fees were occasioned by husband's misconduct. Chaachou, supra; Johnson v. Johnson, 396 So. 2d 192 (Fla. 4th DCA 1980).
Accordingly, we affirm in part, reverse, and remand.
ZEHMER and BARFIELD, JJ., concur.